Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114.
THE INFORMATION DISCLOSURE STATEMENTS (IDS) FILED 28 OCTOBER 2021 AND 17 FEBRUARY 2022 HAVE BEEN ENTERED. APPLICANT’S AMENDMENT OF THE CLAIMS FILED 16 FEBRUARY 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 16 FEBRUARY 2022 ARE ACKNOWLEDGED. 
CLAIMS 2-5, 9, 14-16 AND 29-30 ARE CANCELLED. CLAIMS 1, 6-8, 10-13 AND 17-28 ARE PENDING.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jeannie Wu on 6 September 2022.

Please amend the following claims as:
1.	A method of treating a myeloproliferative disease in a subject, the method comprising administering to a subject in need thereof a 50 to 540 g dose of a pegylated type I interferon once every 3 to 4 weeks for a treatment period,
wherein the pegylated type I interferon is

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
in which mPEG has a molecular weight of 20 kD and IFN is an interferon-2b; and
wherein the myeloproliferative disease is polycythemia vera, and the treatment period is at least 2 years.

7.	The method of claim 1, wherein the pegylated type I interferon is administered once every 4 weeks.

13.	A method of treating a myeloproliferative disease in a subject, the method comprising:
administering to a subject in need thereof a 50 to 540 g dose of a pegylated type I interferon once every 1 to 4 weeks for a first treatment period, and
administering to the subject a 50 to 540 g dose of the pegylated type I interferon once every 3 to 4 weeks for a second treatment period, which is at least 2 years,
wherein the pegylated type I interferon is

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
in which mPEG has a molecular weight of 20 kD and IFN is an interferon-2b; and
wherein the myeloproliferative disease is polycythemia vera.

22.	The method of claim 21, wherein the pegylated type I interferon is administered once every 4 weeks during the second treatment period.

27.	The method of claim 25, wherein a constant dose of the pegylated type I interferon is administered during the second treatment period, and wherein the constant dose administered during the second treatment period is lower than the constant dose administered during the first treatment period.

28.	The method of claim 25, wherein a constant dose of the pegylated type I interferon is administered during the second treatment period, and wherein the same constant dose is administered during the first treatment period and the second treatment period.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a method of treating a myeloproliferative disease, i.e., polycythemia vera, in a subject, comprising administering to a subject in need thereof a 50 to 540 g dose of a pegylated type I interferon once every 3 to 4 weeks for a treatment period of at least 2 years. The method recited in the present claims is not taught in the prior art. Further, the claims are nonobvious in view of the unexpected results provided by Applicant (see the 37 C.F.R.1.132 Declaration of Oleh Zagrijtschuk, filed 07/01/2020, and the 37 C.F.R.1.132 Declaration of Ching-Leou Teng, filed 03/26/2021). The claims, as amended, also overcome the nonstatutory double patenting rejection over the claims of U.S. Patent No. 8,617,532. Applicant’s response and amendment of the claims, filed 02/16/2022, have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 7, 2022